Citation Nr: 0021378	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU) 
for the periods July 19, 1995 to January 21, 1996, and April 
1, 1996 to June 10, 1996.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1971.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (RO).  

In November 1998, the Board rendered a decision on these 
issues.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In January 2000 the Court issued an Order granting a Joint 
Motion of the parties and vacated the November 1998 decision 
of the Board with respect to the issues of service connection 
for CFS and entitlement to a TDIU for the periods July 19, 
1995 to January 21, 1996, and April 1, 1996 to June 10, 1996.  

The issue of entitlement to TDIU will be addressed in the 
remand portion of this decision. 

The RO has forwarded to the Board a recent statement and 
"notice of objection" concerning an effective date, 
submitted by the veteran.  Those documents are referred to 
the attention of the RO for consideration and any appropriate 
action. 


FINDING OF FACT

The veteran has presented competent evidence that his claim 
of service connection for CFS is plausible.   



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
CFS is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A report of the Veteran's enlistment examination dated in 
January 1969 reflects no complaints or diagnoses pertinent to 
fatigue.  In October 1970, when the veteran complained of a 
flu syndrome, no diagnosis was offered.  The report of 
medical examination completed in April 1971 in connection 
with the veteran's separation from service does not reflect 
abnormalities pertinent to fatigue.  

In a letter dated in March 1990, P. Hermans, M.D., related 
that the veteran had been evaluated at the Mayo Clinic in 
February 1990 and had provided a history of chronic fatigue, 
low back pain, increased temperature, chills, headaches and 
flu-like symptoms in or about May 1989, and becoming unable 
to work in about October 1989.  Dr. Hermans noted that the 
veteran had a history of exposure to narcotic agents as well 
as a history of alcoholism.  The veteran expressed concern 
relevant to an immune deficiency, Lyme disease, a chronic 
viral infection, multiple sclerosis, a prostate infection and 
Agent Orange exposure.  Dr. Hermans cited negative testing, 
including for hepatitis A and B and toxoplasmosis, but he 
noted liver function test changes, possibly attributable to 
liver injury caused by alcohol use.  Dr. Hermans stated that 
the veteran was suffering from CFS and noted extreme 
emotional lability and depression.  

In a statement dated in June 1990, the veteran reported 
significant exposure to Agent Orange during service.  He 
submitted articles relevant to CFS.  In a statement dated 
later in June 1990 the veteran reported continuing to 
experience symptoms of fatigue, etc., as well as difficulty 
concentrating and memory loss.  He contended that any liver 
changes were related to the liver's inability to cope with 
the weakened immune system due to CFS and enclosed an article 
relating the similarities between CFS and exposure to dioxin.  
In another statement dated in June 1990 the veteran reported 
that he started to get sick in October 1989.  At that time 
the veteran also stated that he had been unable to work for 
the previous nine months as a result of treatment and 
evaluation for his complaints of fatigue.

Private medical records dated from December 1989 to August 
1992 reflect ongoing evaluation for the veteran's complaints, 
including fatigue, chills and joint pain in his knees and 
back.  Initially, the diagnoses were chronic viral syndrome 
and lymphocytosis, as well as suspected anxiety and 
depression.  In February 1990 the veteran complained of 
pimples in his groin region.  A record dated in April 1990 
notes that the veteran had gained some weight, had not used 
cigarettes for over two months, and had had no alcohol since 
May 1989.  Subsequent records include diagnoses of CFS.  The 
veteran presented to his physician with a book on the 
syndrome, and holistic approaches to management were 
discussed.  The veteran's continued complaints included easy 
fatigue, back pain, intermittent chills, sweating, memory 
difficulties and achiness.  The veteran also complained of a 
constant headache.  

In September 1990 the Social Security Administration (SSA) 
granted the veteran disability benefits effective September 
1989 due to chronic viral syndrome and lymphocytosis.  

A VA examination was conducted in November 1992.  The veteran 
gave a history of approximately 31 days of in-service 
hospitalization for a flu-like illness with chills, fever, 
and a raised rash on the chest and back as well as the palms 
of the hands and soles of the feet.  He reported having had 
an elevated white blood count at that time and being treated 
with antibiotics.  The veteran then related having been 
transferred back to Fort Riley, Kansas, in 1971 where he had 
an increased manifestation of a rash and blood count testing 
that revealed eosinophilia.  He also reported continued 
periodic episodes of chills, feverishness, diarrhea, aching, 
joint pains with associated stiffness, and a sensation of 
paresthesia in the extremities, without any diagnosis.  The 
veteran reported continued post-service symptoms, with a 
diagnosis of possible chronic fatigue syndrome in 1990.  
Examination revealed a fine red raised rash over the 
veteran's chest and back, vesicular or pustular in nature.  
Hyperdermographism was demonstrated.  The diagnoses were 
chronic fatigue syndrome, depression, and a history of Agent 
Orange exposure.

In a letter dated in April 1993, Dr. R. Sheppard related 
having first evaluated the veteran for flu-like symptoms in 
January 1989 and noted that the veteran had recurrent 
episodes of leukocytosis (an elevated white blood cell 
count).  Dr. Sheppard also noted that extensive studies had 
failed to reveal the exact etiology of the peripheral blood 
disorder or the veteran's clinical symptoms.  He stated that 
the 1975 splenectomy did not explain the peripheral blood 
picture and that "[c]ertainly one can not rule out the 
possibility that you were exposed to some infectious and/or 
chemical agent during your military service in Vietnam, which 
could be causative or at least contributory to your current 
health problems."

In a letter dated in May 1993, R. Dobesh, M.D., related that 
the veteran's white blood count was slightly elevated and 
that it was suspected that that finding was related to prior 
spleen surgery.  Dr. Dobesh stated essentially that, 
considering the veteran's past history, his laboratory 
studies were unremarkable.  Dr. Dobesh addressed chronic 
fatigue syndrome and stated that such could be a possibility, 
continuing to note that the veteran was at some risk for some 
viral and bacterial infections.  The doctor wondered if "in 
the long run, an infectious process may have been contracted 
in Viet Nam and it's difficult for myself to fully 
delineate."

During the VA examination conducted in September 1993 the 
veteran complained of a history of progressive chronic 
fatigue-type problems.  His flu-like symptoms were stated to 
include achy joints, chills, light-headedness, night sweats, 
blurred vision and headaches.  He also complained of numbness 
in his hands and feet, and growths on his arms and stomach.  
Examination revealed a generalized upper and lower extremity 
weakness against resistance, without any atrophy.  The 
diagnoses included chronic fatigue syndrome of unknown 
etiology.  

Psychiatric evaluation was also conducted in September 1993.  
In connection with his history the veteran reported being 
heavily exposed to Agent Orange, at one point falling into it 
and contaminating his body.  The veteran gave a history of 
in-service flu-like symptoms and a rash, which both recurred 
subsequent to his discharge.  The examiner, noting that he 
was a psychiatrist and not an infectious disease expert, 
declined to comment about the feasibility of the veteran's 
white blood count being elevated or lymphocytosis being 
related to the veteran's potential diagnosis of chronic 
fatigue syndrome or Agent Orange exposure.  The psychiatrist 
noted that the veteran had suffered from major depressive 
episodes, with psychiatric hospitalization in 1982, and that 
more recent hospitalization resulted in a diagnosis of 
cyclothymia.  The medical assessment was that the veteran had 
an elevated white blood cell count, lymphocytosis, a past 
history of malaria, past exposure to Agent Orange, history of 
shrapnel wounds with cellulitis, and a history of flu-like 
symptoms appearing with a rash "for which a diagnosis other 
than Chronic Fatigued (sic) Syndrome or exposure to Agent 
Orange has not yet been found."

The veteran was afforded a VA examination in January 1994.  
He gave a history of in-service exposure to Agent Orange and 
a period of hospitalization in Vietnam with a rash of unknown 
cause.  The veteran related doing well after service until 
October 1989, at which time he developed a rash on his body 
and a dermatophytic infection of his hands and feet.  The VA 
examiner referenced the veteran's claims file showing a post-
service diagnosis of CFS.  

In November 1995, D. Parrish, M.D., conducted a psychiatric 
evaluation of the veteran.  The veteran gave a service 
history that included an episodic skin rash, as well as 
muscle tension and fatigue.  He stated that while in Vietnam 
he was in a treetop observation post when a U.S. plane 
heavily sprayed his area with Agent Orange and reported 
having had episodic skin problems since discharge from 
service.  The examiner cited review of medical records 
relevant to the veteran's psychiatric status and noted that 
he had no expertise in the area of Agent Orange; however, he 
stated that the signs and symptoms manifested by the veteran 
did appear similar to others having been exposed to Agent 
Orange.  The diagnoses included Agent Orange toxic syndrome 
with skin symptomatology and possible immune system 
suppression, service connected per the veteran's history; and 
CFS, opined to be related to generalized anxiety disorder, 
bipolar disorder and possibly to exposure to a toxic 
defoliant.  On psychiatric evaluation the examiner commented 
that the veteran's psychiatric symptoms dated back to the 
time of his service and that such resulted in an impairment 
of an ability to maintain employment.  

In an April 1996 letter, Dr. Parrish related that the veteran 
had had various diagnoses including possible chronic fatigue 
syndrome per history, which it was felt could be related to 
his generalized anxiety disorder, bipolar disorder and 
possibly exposure to a toxic defoliant.  Dr. Parrish stated 
that he had no further comments on CFS and the possible 
suppression of the immune system due to Agent Orange as that 
was outside the area of his specialty.  He indicated that the 
veteran was being managed for bipolar disorder and that two 
months earlier he had been treated at the VA for PTSD; that 
the aggregate of the veteran's symptoms was indicative of 
PTSD; and that the veteran evidenced almost every one of the 
anxiety components.  Dr. Parrish indicated that PTSD had been 
severely incapacitating and disabling, having gone untreated 
for many years, and that it should receive attention from the 
VA system as soon as possible.  In summary he stated that the 
veteran had severe PTSD with severe impairment related to 
service in Vietnam and that he had severe bipolar disorder 
secondary to PTSD, in partial remission due to treatment.  

In August 1996 a VA Agent Orange examination was conducted.  
The veteran gave a history of having had malaria in Vietnam 
and reported post-service spells of fevers, chills, fatigue, 
exhaustion and erythematous patches on his hands and feet.  
The examiner noted that the veteran had been observed at that 
Mayo Clinic, "where he was thought to have chronic fatigue 
syndrome.  Obviously, no disease was specifically noted or 
found."  The examiner also noted that the veteran had 
multiple lipomata under his skin, generally, and that the 
veteran reported having them prior to and during service.  
During physical evaluation the veteran appeared to greatly 
exaggerate the importance of his rash and other symptoms.  
The examiner noted multiple, minute, pigmented and 
nonpigmented nevi over the veteran's torso, none of which was 
stated to be of clinical significance or importance.  The 
examiner also noted that the veteran had four or five small 
spider angiomata over the V-area of his neck without other 
correlated hepatic difficulties.  The examiner noted that the 
veteran had had a positive porphyrin test and that such was 
worthy of evaluation.  The veteran also was noted to have 
scattered, multiple subcutaneous lipomata over his arms, legs 
and torso that were stated to not even represent cosmetic 
abnormality.  The examiner also noted a history of 
hyperhidrosis with occasional episodes of minute vesicle-like 
lesions, none of which was present at that time.  Referral to 
a dermatologist was not indicated.  The diagnoses included 
hypochondriacal psychoneurosis with alleged prior designation 
of CFS and multiple somatic complaints; multiple subcutaneous 
lipomata; and "alleged increased porphyrin test, 
significance unknown, condition probably hereditary."


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence that justifies a 
"belief by a fair and impartial individual" that the claim 
is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where certain chronic diseases become manifest to a degree of 
10 percent within one year from the date of termination of 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).   

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents. The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma. With regard to the skin 
diseases, PCT, and acute and subacute peripheral neuropathy, 
the regulations specify that the disorder must have become 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran was exposed to the herbicide 
during active military service for service connection to be 
warranted. 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999). 


Analysis

In the January 2000 Joint Motion for Remand, the parties 
agreed that the issue of entitlement to service connection 
for CFS must be re-adjudicated in accordance with the Court's 
decisions in Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(holding that a physician's qualifications are only relevant 
in the determination of the case on the merits, not the 
preliminary well-groundedness phase of the adjudication), and 
Hernandez-Tayens v. West, 12 Vet. App. 379, 382 (1998) 
(holding that the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the 
evidence in the adjudication on the merits rather than the 
threshold determination of well groundedness, a stage at 
which the claimant's evidence is presumed to be credible).  

The veteran has variously claimed that CFS started in service 
or is related to in-service herbicide exposure or to his 
service-connected PTSD.  The medical evidence in this case 
establishes that the veteran has a current medical diagnosis 
of CFS.  Under the Court's analysis in Caluza, the first 
requirement for submitting a well-grounded claim, i.e., that 
the veteran has submitted competent evidence of current 
disability, is satisfied.  It should be noted that although 
CFS is not a disease that has been associated with herbicide 
exposure, see 38 C.F.R. § 3.309(e), the veteran may, 
nevertheless, present competent evidence linking CFS to 
claimed in-service herbicide exposure.  

In November 1995, Dr. Parrish opined that the veteran's CFS 
was related to generalized anxiety disorder, bipolar disorder 
and possibly to exposure to a toxic defoliant.  He also 
opined that the veteran's psychiatric symptoms dated back to 
the time of his service.  Dr. Parrish stated this opinion 
after evaluating the veteran's medical file and his present 
condition.  Later, in his April 1996 letter, Dr. Parrish 
related that he had been treating the veteran for bipolar 
disorder and stated that he "is convinced that we are 
dealing with a bipolar disorder because of the response to 
treatment as well as the symptom profile."  He further 
stated, "[r]eview of the generalized anxiety disorder with 
P.T.S.D. components, would indicate that the more precise 
diagnosis of this aggregate, is indeed P.T.S.D."  
Dr. Parrish explained that the precise diagnosis of PTSD was 
supported by the fact that the veteran evidenced almost every 
one of the anxiety components.  Service connection has been 
granted for PTSD.  

When these medical opinions are read together, without 
reference to probative weight or credibility ascribed to the 
opinions, they sufficiently show a medical nexus between CFS 
and PTSD and/or Agent Orange.  See Lee v. Brown, 10 Vet. App. 
336, 339 (1997) (holding that a physician's etiological 
opinion should be evaluated in its full context).  Thus, the 
claim for service connection for CFS is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 



ORDER

The veteran's claim of entitlement to service connection for 
CFS is well grounded and the appeal is granted to this 
extent.   


REMAND

The veteran's claim of service connection for CFS is 
predicated on three theories - that the disorder is of 
service origin, that it is due to service-connected PTSD or 
that it is due to exposure to Agent Orange.  To the extent 
that the case may lack competent evidence linking CFS 
directly to service (irrespective of any herbicide exposure), 
the duty to develop the direct service connection aspect of 
the claim attached when the claim was otherwise found to be 
well grounded.  Shroeder v. West, No. 99-7103 (Fed. Cir. May 
18, 2000).  While the evidence of record is adequate to well 
ground the claim, additional development is necessary prior 
to determining whether service connection is warranted on any 
basis.  

Also, the veteran has submitted additional medical evidence 
in support of his claim for service connection for CFS and 
entitlement to TDIU for the periods July 19, 1995 to 
January 21, 1996, and April 1, 1996 to June 10, 1996.  This 
evidence, which consists of private medical opinions dated in 
January 2000 and May 2000 and a medical article received in 
May 2000, was sent directly to the Board, without a waiver of 
initial consideration by the RO.  See 38 C.F.R. § 20.1304(c) 
(1999).

Under these circumstances, the Board remands this case to the 
RO for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

2.  The RO should develop all relevant 
facts in support of the claims for 
service connection for CFS and 
entitlement to a TDIU for the periods 
July 19, 1995 to January 21, 1996, and 
April 1, 1996 to June 10, 1996, in 
accordance with the duty to assist under 
38 U.S.C.A. § 5107(a) (West 1991).  This 
should include obtaining copies of any 
relevant VA medical records not already 
on file.  

3.  Through his attorney, the veteran 
should be asked for the address of Dr. 
Stearly Alling, mentioned in the May 16, 
2000 letter from Dr. Sheppard, and to 
authorize the release of any medical 
records or opinions pertaining to PTSD, 
CFS or any similar disorder that Dr. 
Alling might have.  If the veteran 
provides an authorization, the RO should 
contact Dr. Alling for a copy of the any 
medical records pertaining to the 
veteran, a copy of the March 18, 2000 
letter from the veteran to Dr. Alling, 
and any written correspondence or other 
documents expressing any medical opinions 
of Dr. Alling regarding the veteran.  
Also, through his attorney, the veteran 
should be asked to identify all medical 
professionals by whom he was seen for 
CFS-type symptoms and/or any blood 
abnormalities from the time of his 
separation from service and to authorize 
the release of any medical records not 
already on file.  The RO should then try 
to obtain copies of any additional 
medical records. 

4.  The RO should review the file and 
determine whether medical records relied 
upon by the Social Security 
Administration in 1990, when it granted 
the veteran disability benefits are in 
the claims file and, if they are not, the 
RO should request them from Social 
Security. 

5.  Inasmuch as CFS is not one of the 
diseases listed at 
38 C.F.R. § 3.309(e), the veteran's 
exposure to an herbicide agent in Vietnam 
may not be presumed.  Thus, if not 
already of record, the RO should obtain 
from the National Personnel Records 
Center a copy of the veteran's service 
personnel records showing the units to 
which he was assigned in Vietnam, the 
dates of assignment, and his duties.  
Those records, a copy of his DD Form 214, 
and any relevant statements by the 
veteran should then be referred to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197, 
with a request for any available 
information as to the likelihood that the 
veteran, in view of his unit assignments, 
his military duties and any other 
relevant factors, was exposed to Agent 
Orange or other herbicide agents while in 
Vietnam, and the likely extent of 
exposure.  

6.  After the above development has been 
completed to the extent possible and a 
response as been received from USASCRUR, 
the RO should afford the veteran an 
examination by, or refer the case to, a 
specialist in infectious diseases/immune 
disorders, on a fee basis if necessary, 
for an opinion as to (1) whether the 
diagnosis of CFS is correct and, if it is 
not, what the correct diagnosis is of the 
symptoms now diagnosed as CFS; (2) 
whether CFS was shown during service; (2) 
whether CFS, if deemed a valid diagnosis 
by the examiner, was as likely as not 
caused or permanently worsened by the 
veteran's service-connected psychiatric 
disorder; and (3) if there is adequate 
corroboration of herbicide exposure, 
whether any CFS was as likely as not 
caused by such exposure.  Any indicated 
diagnostic tests should be accomplished.  
It is essential that the examiner review 
the claims folder, including the various 
medical opinions of record and this 
entire Board decision.  It would be 
helpful if the examiner would refer to 
any medical treatises or the results of 
scientific studies that support the 
conclusions reached, providing a copy of 
such literature if possible.  In the 
event that the veteran fails to report 
for the examination, the examiner should 
provide the requested opinion after 
reviewing the claims folder. 

7.  Thereafter, the RO should review the 
record to ensure that it is adequate for 
appellate review.  Any other indicated 
development should be taken.  The RO 
should then re-adjudicate the claims of 
service connection for CFS on the bases 
of whether such is of service onset, 
whether it is related to PTSD and/or 
whether it is related to any herbicide 
exposure while the veteran was in 
Vietnam.  The RO should also readjudicate 
the issue of  entitlement to TDIU for the 
periods July 19, 1995 to 
January 21, 1996, and April 1, 1996 to 
June 10, 1996.  


If any benefit sought on appeal remains denied the veteran 
and his attorney should be furnished copies of a supplemental 
statement of the case and given the opportunity to respond 
thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



